Title: To Thomas Jefferson from John Smith, 15 January 1803
From: Smith, John
To: Jefferson, Thomas


          
            Sir
            Near Cincinnati Jany the 15th 1803
          
          The next Post will announc the result of our Election of Governor & Representatives for this new State—which took place last tuesday. I have not yet seen the return of votes from the different Counties, but we have no shadow of doubt of the election of Mr Tiffin to the Office of Governor—and sufficient ground to believe, that our first Legislature will be Republican—Nothing could exceed the intrigues, the calumies and the machinations of the party attatched to old Mr St Clair Their number was too small to take the open field to oppose us, but with all their artifices attempted to divide us—However, in that they were defeated—And thank God that Republicanism rides in triumph over the aristocricy of this Country—The People are much pleased with their change of government, insomuch that nothing could be more unpopular with us then to find fault with it—
          I expect in a few days to embark for New Orleans, where I have some private business to transact and hope to sale for Baltimore in may—I would not have troubled you Sir, with another letter but to inform you of the great & universal satisfaction which the people of the Western Country express with the steps you have taken for having the port of N Orleans opened again. Large numbers of the people here, have been heard to declare “that your regards are not confined to the Eastern states alone, but extended to the western states also” That you are the friend & the true patriot of your Country 
          I am Sir with high consideration and respect your most Obedt Servt.
          
            John Smith
          
        